In an action to recover damages for personal injuries, the plaintiff and the defendants Peter Sullivan and Barbara Sullivan separately appeal from an order of the Supreme Court, Kings County (Spodek, J.), dated April 16, 1991, which granted the motion of the defendants Carl Bayer and John Bayer for summary judgment dismissing the complaint insofar as it is asserted against them, and the cross claim asserted against them.
Ordered that the order is affirmed, with one bill of costs payable by the appellants appearing separately and filing separate briefs.
The Bayers’ negligence merely furnished the occasion for an unrelated act to cause injuries which would not be ordinarily anticipated (see, Derdiarian v Felix Contr. Corp., 51 NY2d 308). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.